Citation Nr: 1339490	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for status post right biceps strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1972.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.
 
The Veteran asserts that he is entitled to a compensable rating for his service-connected right biceps strain.  The Veteran has submitted statements that he still experiences pain in his right arm and numbness in fingers of his right hand that he attributes to residuals of his service-connected disability.

In January 2011, the Veteran was afforded a VA examination concerning his claim for an increased compensable rating for his service-connected disability.   The Veteran reported that he developed bilateral carpal tunnel syndrome and has symptoms of numbness of the ulnar side of the right hand for the last few years.  The examiner diagnosed status post right biceps strain in 1972 with normal examination and normal function.  He also diagnosed cubital tunnel syndrome and opined that this condition was unrelated to the injury that the Veteran sustained to his right biceps.  The examiner then went onto say that he could not explain how a healed injury of the right biceps can cause compression at the elbow groove.  The Board finds that the January 2011 VA examination opinion inadequate for appellate review in that he fails to provide a basis for his opinions that the Veteran's current symptoms are not related to his service-connected biceps strain.  Furthermore, while a VA examiner may state that an opinion cannot be reached without resorting to speculation, the examiner must provide a rationale for his or her inability to render an opinion, that is, identify why speculation is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Thus, the claim for an increased compensable rating for right biceps strain is remanded to afford the Veteran an additional examination to determine the nature and severity of his service-connected biceps strain disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any additional evidence, not already of record, that is pertinent to the claim on appeal.  All attempts to obtain any additional records identified by the Veteran should be fully documented in the claims folder.

2.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the nature and severity of his service-connected biceps strain.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to set forth all manifestations of the Veteran's right biceps strain disability, to include muscle and neurological impairment.  Range of motion of the right upper extremity should be expressed in degrees and the examiner should address such factors as the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner is also requested to reconcile the findings in the January 2011 VA examination report.  

In addition, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as his current symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The VA examiner should include a detailed rationale for all opinions provided. 

3.  After ensuring that the above development is fully undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

